Citation Nr: 0840809	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-08 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to burial benefits. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1954 to 
June 1955.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 RO decision.  



FINDINGS OF FACT

1.  At the time of death, the veteran was receiving 
nonservice-connected VA pension benefits.   

2.  The veteran is shown to have died on July [redacted], 2002 and to 
have been buried on July [redacted], 2002.  

3.  The appellant is not shown to have submitted an 
application for a VA burial allowance until December 2004.  



CONCLUSION OF LAW

As the appellant did not apply for benefits in a timely 
fashion, there can be no legal entitlement to VA burial 
allowance benefits. 38 U.S.C.A. §§ 2302(a), 2304 (West 2002); 
38 C.F.R. §§ 3.1600, 3.1601 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As regards the application to this case of the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board notes that VA 
has a duty to notify claimants for VA benefits of any 
information necessary to submit in order to complete and 
support a claim, and to assist claimants in the development 
of any pertinent evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In this case, the law, and not the evidence, is dispositive.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that when the law, and not the underlying 
facts or development of the facts, is dispositive in a 
matter, the VCAA can have no effect on the appeal.  Manning 
v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. 
Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal 
limited to interpretation of law); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (VCAA not applicable where law, and not 
factual evidence, is dispositive).  

Accordingly, the Board finds that no further action is 
necessary, inasmuch as VCAA is not for application in this 
case.  


II. Analysis

With respect to burial benefits, a burial allowance is 
payable under certain circumstances to cover the burial and 
funeral expenses of a veteran and the expense of transporting 
the body to the place of burial.  38 U.S.C.A. § 2302; 38 
C.F.R. § 3.1600 (2007).  If a veteran dies as a result of a 
service-connected disability or disabilities, certain burial 
benefits may be paid. 38 C.F.R. § 3.1600(a).  

If a veteran's death is not service connected, entitlement is 
based upon the following conditions: (1) at the time of 
death, the veteran was in receipt of pension or compensation; 
or, (2) the veteran had an original or reopened claim for 
either benefit pending at the time of the veteran's death and 
in the case of a reopened claim there is sufficient prima 
facie evidence of record on the date of the veteran's death 
to show entitlement; or (3) the deceased was a veteran of any 
war or was discharged or released from active military, naval 
or air service for a disability incurred or aggravated in 
line of duty, and the body of the deceased is being held by a 
State. 38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  
Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while "properly 
hospitalized" by VA (in a VA or non-VA facility).  38 C.F.R. 
§ 3.1600(c).  

Applications for payments of burial and funeral expenses, to 
include plot or interment allowance under 38 U.S.C.A. § 2302, 
must be filed within two years after the burial or permanent 
cremation of the veteran.  38 U.S.C.A. § 2304; 38 C.F.R. § 
3.1601(a).  

In this case, the appellant submitted her application for 
benefits in  December 2004 which was more than two years 
after the veteran's burial in July 2002.  Therefore, VA is 
expressly precluded by law from paying any allowance for the 
veteran's burial expenses.  

The appellant asserts that, when she filed a claim in August 
2002 for Dependency and Indemnity Compensation (DIC) and 
cause of death, she filed a claim  for burial benefits by 
submitting medical expenses.  

However, the Board notes that in Thompson v. Brown, 6 Vet. 
App. 436, 437 (1994), the U.S. Court of Appeals for Veteran's 
Claims (CAVC) examined the issue of whether a claim for DIC 
or, implicitly, a claim for a flag for burial was construed 
as an application for burial benefits which would then fall 
within the two-year statutory timeliness provision of 38 
U.S.C. § 2304.  

The Court cited  Herzog v. Derwinski, 2 Vet. App. 502, 503 
(1992), where they held that "the BVA did not err in 
determining that the application for burial benefits should 
not be deemed an application for DIC."  

In Herzog, the BVA had recognized that two separate 
application forms exist for DIC and burial benefits, and that 
for a claimant to be entitled to such benefits, the proper 
application form must be submitted.  

The Court in Thompson v. Brown, then stated  that the 
appellant in that case submitted an application for DIC, but 
never submitted a separate application for burial benefits.  

In view of the existence of separate application forms for 
DIC and burial benefits, and in light of the Court's holding 
in Herzog, they held that an application for DIC, or an 
application for a flag, or an application for DIC and an 
application for a flag taken together, were not the 
functional equivalent of an application for burial benefits.  
Thompson v. Brown 6 Vet. App. 436, 437 (1994).  

Therefore, the Board finds that in this present case that the 
appellant's application in August 2002 was not a claim for VA 
burial allowance benefits and that the appropriate claim form 
for burial allowance benefits was not submitted until 
December 2004, over 2 years after the veteran's death and 
burial.   

The Board notes that the law is clear that an application for 
the benefit she now seeks must be filed within the time frame 
allotted by law as discussed hereinabove.  The Board is bound 
by the law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  It has been observed 
that "no equities, no matter how compelling, can create a 
right to payment out of the United States Treasury which has 
not been provided for by Congress."  Smith (Edward F.) v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  

In a case such as this, where the law and not the evidence is 
dispositive of the issue before the Board, the claim should 
be denied because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Accordingly, the appellant's claim for 
VA burial allowance benefits is denied.  



ORDER

The claim for nonservice-connected VA burial allowance 
benefits must be denied under the law.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


